Justice Heydeneeldt
delivered the opinion of the Court. The parties agreed in writing to submit the matter in dispute between them to certain arbitrators, and this agreement was filed among the papers of the case in the Court below. In addition, an order of court was granted, by the consent of the parties, referring the suit to the same persons selected by their agreement. Now,whether we view the case as an arbitration at common law, or a reference under the statute, in either case the decision must be the same ; because we hold that the statute is in aid of the common law remedy by arbitration, and in no respect alters its principles.
In the case of Norris v. Muldrow, decided at this term we held that under our system of practice, the Court might “ set aside *131awards for fraud, mistake, or accident; and it makes no difference whether the mistake be one of fact or law.” But we further decided, “In the case of a general finding, it appears to be well settled that courts will not inquire into mistakes by evidence aliunde.” And from the whole tenor of the opinion in that case, it may be regarded as the settled rule, that the Court will not disturb the award of an arbitrator, or report of a referee, unless the error which is complained of, whether it be of law or fact, appears on the face of the award. And in the case of the report of a referee, our statute does not alter or interfere with this rule. It declares that the decision may be excepted to, and reviewed in like manner as if tried by the Court. The clear meaning of this is, that exceptions must be taken to the rulings of the referee during the progress of the trial, in the same manner as they are taken before a court; and then such exceptions must be embodied in the report of the referee, or made a part of his report by being properly certified by him. It follows, that in the (case of the) report of a referee, where neither the evidence is embodied, with the proper exceptions to show that he erred in fact, nor the rule of law pointed out by which he arrived at his conclusions, the Court to whom the report is made has ¡no right to disturb it, and must hold it final and conclusive between the parties.
It results from this opinion that the Superior Court erred in granting a new trial; and that order is consequently reversed.